FOURNET, Chief Justice.
The issues presented for our determination in this case are identical with those raised in the companion case of Succession of Brower, La., 84 So.2d 191,1 No. 42455, with which it was consolidated for trial, and the decision in that case is, therefore, controlling here.
For the reasons assigned in Succession of Brower, La., 84 So.2d 191,1 No. 42455, handed down this day, the judgment of the Court of Appeal for the Second Circuit is reversed, the plea of prescription is overruled, and the case is remanded to the Court of Appeal for the Second Circuit for further proceedings consistent with the views herein expressed. The costs in this court are to be taxed against the defendant heirs, the respondents in this court.

. 228 La. 785.